Citation Nr: 1748239	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for a right foot disability. 

5.  Entitlement to service connection for a left foot disability.  

6.  Entitlement to service connection for a right hip disability. 

7.  Entitlement to service connection for a left hip disability. 

8.  Entitlement to service connection for a right hand disability, manifested by neurological pain in the right upper extremity.   

9.  Entitlement to service connection for a left hand disability, manifested by neurological pain in the left upper extremity. 


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.     

In May 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with VA's Veterans Appeals Control and Locator System (VACOLS). 

In November 2015, the Board remanded the claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issues of entitlement to service connection for a right hand disability and a left hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's currently diagnosed cervical spine strain with degenerative arthritis had its onset during active service. 

2.  The evidence is in relative equipoise as to whether the Veteran's currently diagnosed right and left knee strain had their onset during active service. 

3.  The evidence is in relative equipoise as to whether the Veteran's currently diagnosed right and left hip strain are secondary to his service-connected lumbosacral sprain with degenerative arthritis and intervertebral disc syndrome.    

4.  The evidence is in relative equipoise as to whether the Veteran's currently diagnosed right and left foot disabilities had their onset during active service. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for cervical spine strain with degenerative arthritis are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right knee strain are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left knee strain are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right hip strain are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left hip strain are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a right foot disability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a left foot disability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without competent and credible evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Analysis 

The Veteran contends that his claimed cervical spine, bilateral knee, and bilateral hip disabilities are due to service.  Specifically, he contends that such conditions are related to his in-service duties, to include "load[ing] rounds that weighed between 45 and 90 pounds each" and "lift[ing] heavy track sections . . . weigh[ing] 120 pounds apiece."  See August 2012 Statement from the Veteran. 

The Veteran's Form DD-214 lists his military occupational specialty as an army crewman.  His service treatment records, to include August 1981 enlistment and April 1985 separation examination reports, are negative for complaints or treatments relevant to the claimed cervical spine, bilateral knee, and bilateral hip disabilities.  

Cervical Spine  

The clinical evidence documents the Veteran's current diagnosis of a cervical spine disability, assessed as cervical strain and degenerative arthritis of the cervical spine in an April 2016 Disability Benefits Questionnaire (DBQ) report.  

The remaining inquiry is whether such diagnoses are due to service.  

To this end, a May 2015 private physician, Dr. J.W.E., diagnosed the Veteran with cervical spine strain.  He then noted the Veteran's report that during service, "he hit his head on the stage system assembly" while stationed in a tank.  The Veteran also reported that he "felt a pop in his neck and severe pain" at that time.  Dr. J.W.E. then opined that the Veteran's cervical spine disability was due to service due to the incident during which "he was jarred forward after hitting a washout area" that caused "inflammation and swelling around the spinal cord causing irritation to the nerves in the occipital region causing his headaches, but also causing significant sprain to the cervical spine region" resulting in "abnormal biomechanical functions."  

The April 2016 cervical spine DBQ examiner rendered a negative nexus opinion, but such was based on the absence of documented treatment records and did not consider the Veteran's competent report of in-service onset and continuity of symptomology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Given this deficiency, the April 2016 DBQ examiner's nexus opinion is inadequate and assigned minimal probative value.   

Given the evidence and the medical opinion already of record, the Board concludes that the evidence is in relative equipoise as to whether the Veteran's current cervical spine disability had its onset during service.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In this regard, the May 2015 opinion from Dr. J.W.E. serves to link the Veteran's current cervical spine disability to his competent and credible reports of its onset during service.  This opinion reflects full consideration of all of the pertinent evidence of record and included a complete rationale for the opinion rendered with supporting data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, as the most probative opinion evidence of record relates the Veteran's cervical spine disability to his service, the Board resolves all doubt in the Veteran's favor and finds that service connection for cervical spine strain with degenerative arthritis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


Right and Left Knees 

Specific to his knee claims, the Veteran has reported that he injured his knees "mostly from riding around in a cramped driver's compartment" in an "M60-A3 main battle tank" during service.  See May 2015 Hearing Tr. at 18. 

The clinical evidence documents the Veteran's current diagnosis of bilateral knee strain.  See April 2016 knee DBQ report.  

The remaining inquiry is whether the current bilateral knee disability is due to service.  

To this end, the May 2015 private physician, Dr. J.W.E., noted the Veteran's report that "he had constant knee pain especially when he drove the big tanks" during service in which "the space was very confined where he could not stretch out his legs."  The Veteran also reported that "[m]arching in combat boots . . . caused significant pain and strain to his knees" and that it was "very painful to participate in PT testing and running exercises" during service.  Dr. J.W.E. then opined that the bilateral knee disability was due to service, reasoning that "marching and being required to run in combat boots put abnormal biomechanical strains on [the Veteran's] knees."   

An April 2016 knee DBQ examiner rendered a negative nexus opinion for both knees, but those opinions were based on the absence of documented treatment records and did not consider the Veteran's competent report of in-service onset and continuity of symptomology since service.  See Dalton, 21 Vet. App. 23; see also Washington, 19 Vet. App. 362, 368 (2005).  Given this deficiency, the April 2016 DBQ examiner's nexus opinions pertaining to the knees are inadequate and assigned minimal probative value.   

Given the evidence and the medical opinion already of record, the Board concludes that the evidence is in relative equipoise as to the nexus question.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano, 17 Vet. App. 305, 312 (2003).
In this regard, the May 2015 opinion from Dr. J.W.E. serves to link the Veteran's current bilateral knee strain to his competent and credible reports of its onset during service.  This opinion reflects full consideration of all of the pertinent evidence of record and included a complete rationale for the opinion rendered with supporting data. See Nieves-Rodriguez, 22 Vet. App. 298; Stefl, 21 Vet. App. at 124. Accordingly, as the most probative opinion evidence of record relates the Veteran's bilateral knee strain to his service, the Board resolves all doubt in the Veteran's favor and finds that service connection for right and left knee strain are warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 
 
Right and Left Hips 

The Veteran contends that the claimed bilateral hip disabilities are secondary to service-connected lumbar spine disability.  See May 2015 Hearing Tr. at 23. 

The clinical evidence documents the Veteran's current diagnosis of bilateral hip strain.  See April 2016 hip DBQ report.   

The remaining inquiry is whether the current bilateral hip strain is due to service.  

To this end, the May 2015 private physician opined that the Veteran's bilateral hip disability was related to his service-connected lumbosacral sprain with degenerative arthritis and intervertebral disc syndrome.  The private physician reasoned that the service-connected lumbar spine disability resulted in "an antalgic gait putting abnormal strains on [the Veteran's] hip joints causing biomechanical strain and inflammation in the joints . . . ."  

In a June 2016 opinion, the April 2016 hip DBQ examiner provided a negative nexus opinion on a secondary basis, explaining that it was "less likely as not that intermittent gait abnormality due to the back condition can cause chronic changes to associated joints of ambulation."  However, the examiner did not address whether the claimed bilateral hip disability was aggravated by the service-connected lumbar spine disability.  

Given the evidence and the medical opinion already of record, the Board concludes that the evidence is in relative equipoise as to whether the Veteran's current right and left hip strain are related to his service-connected lumbar spine disability.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano, 17 Vet. App.  at 312.  . 

In this regard, the Board finds that the May 2015 opinion from the private provider is at least as probative as the June 2016 nexus opinion obtained by the RO.  As such, the evidence is at least evenly balanced, and service connection for bilateral hip strain as secondary to lumbosacral sprain with degenerative arthritis and intervertebral disc syndrome is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

Right and Left Feet 

The Veteran contends that his foot disabilities resulted from "doing PT test or running and jumping" in "heavy combat boots" during service.  See May 2015 Hearing Tr. at 27. 

The clinical evidence documents the Veteran's current diagnoses of right and left foot disabilities.  See April 2016 foot DBQ report (noting a diagnosis of right metatarsalgia); April 2016 private physical therapy note (assessing the Veteran with left foot pes valgus, and left foot plantar fasciitis).   

The remaining inquiry is whether the current right and left foot disabilities are due to service. 

To this end, the May 2015 private physician opined that the Veteran's foot disabilities were due to service, while noting the Veteran's report that he experienced foot pain "especially with impact activities, such as running, jumping, and jogging, and performing the required PT testing."  The May 2015 private physician explained that the Veteran continued to have foot pain since service, to include constant aching, and that "being required to stand in one position for prolonged periods of time caused pain and inflammation in his feet" which also resulted in "abnormal biomechanical strains on the . . . foot joints."  

In an April 2016 opinion, the April 2016 DBQ examiner provided negative nexus opinions pertaining to both feet.  He noted the absence of related complaints upon separation and wrote that other than the Veteran's "ongoing back pain," "no other ongoing joint condition" was noted in "[e]xtensive visits in recent years" to his medical provider.  On the contrary, private physical therapy treatment notes dated from November 2012 through May 2016 frequently document that the Veteran's "[f]eet [were] taped for plantar fasciitis" and list left foot "arch pain" and pes valgus as ongoing problems.  See private physical therapy notes from T.L.D.  The Board finds the April 2016 opinions pertaining to both feet inadequate, as they appear to be predicated on inaccurate and incomplete facts and failed to consider the Veteran's lay statements regarding the onset and continuity of symptomatology.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Dalton, 21 Vet. App. 23.  

Given the evidence and the medical opinion already of record, the Board concludes that the evidence is in relative equipoise as to the nexus question.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano, 17 Vet. App at 312.  

In this regard, the May 2015 opinion from Dr. J.W.E. serves to link the Veteran's current bilateral foot disabilities to his competent and credible reports of their onset during service.  This opinion reflects full consideration of all of the pertinent evidence of record and included a complete rationale for the opinion rendered with supporting data. See Nieves-Rodriguez, 22 Vet. App. 298; Stefl, 21 Vet. App. at 124. Accordingly, as the most probative opinion evidence of record relates the Veteran's bilateral foot disabilities to his service, the Board resolves all doubt in the Veteran's favor and finds that service connection for right and left foot disabilities are warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 
 

ORDER

Service connection for cervical spine strain with degenerative arthritis is granted. 

Service connection for right knee strain is granted. 

Service connection for left knee strain is granted. 

Service connection for right hip strain is granted. 

Service connection for left hip strain is granted. 

Service connection for a right foot disability is granted. 

Service connection for a left foot disability is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran contends that he has bilateral hand disabilities, manifested by neurological pain in bilateral upper extremities, that were caused or aggravated by his now-service-connected cervical spine disability.  See May 2015 Hearing Tr. at 30.

In the November 2015 remand, the Board requested a VA examination specifically to determine whether there were current diagnoses pertaining to the claimed bilateral hand disabilities.  In an April 2016 hand and finger conditions DBQ report, the examiner provided negative nexus opinions based on his finding that there was no current diagnosis for either hand at that time.  The Board finds, however, that the opinion is inadequate, inasmuch as the examiner failed to address the May 2015 private physician's diagnosis of bilateral "severe carpal tunnel syndrome."   In this regard, the Board notes that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he or she files the claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   Under these circumstances, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The claims file does not contain any VA outpatient treatment records.  While on remand, the AOJ should associate any VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.	

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  The Veteran should be afforded a VA examination to address the claimed bilateral hand disabilities, manifested by neurological symptoms.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses pertinent to bilateral hand disabilities, manifested by neurological symptoms in both upper extremities, present since the date of the claim (i.e. since August 2012), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

If the examiner determines that the Veteran does not meet the diagnostic criteria for a diagnosis of a right or left hand disability, he or she should reconcile such findings with the diagnosis of severe carpal tunnel syndrome for both hands by the May 2015 private physician. 

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's military service. 

(C) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that such diagnosis was caused OR aggravated (beyond natural progression) by the Veteran's service-connected cervical spine disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

The examiner should consider all evidence of record, including lay statements and medical records.  The rationale for all opinions offered should be provided. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


